Action for damages for personal injuries alleged to have been sustained by the fall of an awning attached to a building owned by the defendant J. Clarence Davies, Inc., the store floor of which was occupied by the defendant Bruno, the latter having erected and maintained the awning in question. Amended judgment of the City Court of Yonkers, in so far as it is in favor of plaintiff and against defendant J. Clarence Davies, Inc., reversed on the law, with costs, and plaintiff’s complaint dismissed, with costs. Amended judgment in so far as it is in favor of defendant Bruno and against the plaintiff, and against defendant J, Clarence Davies, Inc., dismissing the latter’s cross-complaint, unanimously affirmed, without costs. The awning in question was erected and maintained by the tenant. The control of the outer walls by the landlord and the right to enter the premises for the purpose of making repairs did not impose a duty upon the landlord to inspect the manner in which the tenant had attached the awning in question to the store front, The obligations and responsibilities of the landlord herein to a passerby is controlled by the doctrine of Zolegzi v. Bruce-Brown (243 N. Y. 490, 497). Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.